Citation Nr: 1634173	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-20 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 
 
2. Entitlement to service connection for tinnitus.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1977 to July 1981 and from November 1982 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The case was remanded in November 2014 for further development.  The case has since been returned for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 remand, the Board directed the AOJ to request the Veteran's service treatment records from his first period of service from March 1977 to July 1981.  It appears that a request was made via e-mail to the Records Management Center (RMC) in June 2015.  However, the request only mentioned the Veteran's second period of service.  There is also no response documented in the record, and the Veteran was not notified that the service treatment records from his first period of service are still missing.  Thus, on remand, the AOJ should attempt to obtain the Veteran's service treatment records from his first period of service, and any attempts and responses should be documented.

Moreover, in accordance with the November 2014 remand, the Veteran was scheduled for a VA examination in December 2015 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  However, the record reflects that the examination was cancelled because he was hospitalized.

A June 2015 letter informed the Veteran that a VA medical facility would notify him of the date, time, and place of his VA examination.  A compensation and pension examination inquiry later shows that, on December 18, 2015, the examination was cancelled because the Veteran was hospitalized.  Subsequently, in February 2016, the Veteran was sent a letter notifying him that he had cancelled his examination due to surgery.  The letter also requested that he call the phone number provided to reschedule the examination.  In an April 2016 report of general information, the Veteran stated that there was a misunderstanding on the part of the VA facility in cancelling his examination and failing to reschedule him.   There is no indication that any attempt was made to reschedule the Veteran for the VA examination as he requested in April 2016.  Based on the foregoing, the Board finds that he has shown good cause for failing to appear for the examination and should be afforded another opportunity to appear for a VA examination in connection with his claim.  If he does not report, the file should be properly documented regarding notice of the appointment.

The Board observes that the Veteran has failed to appear on three previous occasions for a VA examination, but has shown good cause for his failure to appear.  However, the Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Pursuant to 38 C.F.R. § 3.655, failure to appear for a scheduled VA examination may detrimentally affect the claim because the subsequent adjudication will be based solely on the evidence of record.

that he has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository and request the Veteran's complete service treatment records from his first period of active service from March 1977 to July 1981.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must also be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  

The Veteran should be notified of the date, time, and place of the VA examination, and sufficient advance notice should be provided prior to the examination to allow the Veteran adequate time in which to contact the AOJ with any issues that may impede his ability to appear for an examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. The Veteran's service records do show that he served as a helicopter hydraulic mechanic, which the Department of Defense has stated involves a high probability of hazardous noise exposure. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure therein. The examiner should also state whether it is at least as likely as not that the Veteran has tinnitus related to his bilateral hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.
 
4.  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be noted whether any notice that was sent was returned as undeliverable.
 
5.  After completing the above actions and any other development indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




